UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7203


MANSOUR SALAHMAND,

                Petitioner - Appellant,

          v.

PEGGY ANTHONY; PROBATION & PAROLE DISTRICT 25; DEPARTMENT OF
COMMUNITY CORRECTIONS,

                Respondent - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:12-cv-00493-JCC-TCB)


Submitted:   November 28, 2012            Decided:   January 8, 2013


Before WILKINSON, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mansour Salahmand, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mansour Salahmand seeks to appeal the district court’s

order     dismissing      as     untimely    his       28   U.S.C.       §    2254     (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate      of   appealability.             28     U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a       substantial    showing        of     the       denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that    reasonable           jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,       537    U.S.       322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Salahmand has not made the requisite showing.                            Accordingly,

we deny Salahmand’s motion for a certificate of appealability,

deny leave to proceed in forma pauperis, and dismiss the appeal.

We    dispense     with    oral    argument      because     the     facts      and    legal



                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3